Citation Nr: 1008769	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  00-21 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of skin cancer.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right eye tearing disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right eye visual impairment.

4.  Entitlement to a total evaluation based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).

In October 2008, the Board remanded the Veteran's claim of 
entitlement to an initial evaluation in excess of 30 percent 
for residuals of skin cancer for additional development, to 
include a VA examination.  Ultimately, service connection was 
granted for a right eye tearing disability and a separate 10 
percent evaluation was assigned thereto, effective February 
13, 2002.  Additionally, service connection was granted for 
right eye visual impairment, and a separate 10 percent 
evaluation was assigned, effective June 16, 2005.  Because 
the service-connected right eye disabilities stem from the 
Veteran's increased rating claim for service-connected 
residuals of skin cancer, they will be addressed herein as 
captioned above.  See Estaban v. Brown, 6 Vet. App. 259, 261 
(1994).

In October 2009, the Veteran alleged an inability to obtain 
or retain employment due to his service-connected 
disabilities.  The issue of entitlement to a total evaluation 
based on individual unemployability (TDIU) is properly before 
the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
This issue will be addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  From September 26, 2000 to August 30, 2002, the Veteran 
had numerous sites of active skin cancer on various parts of 
his body, including his head, face, and arms.  Post-excision 
scars were not shown to be completely or exceptionally 
repugnant, with deformity of one side of face, and were not 
productive of marked or repugnant bilateral disfigurement.

2.  From August 30, 2002 to June 19, 2008, the Veteran had 
numerous sites of active skin cancer on various parts of his 
body, including his head, face, and arms.  Excision of these 
sites produced visible or palpable tissue loss, gross 
distortion or asymmetry of one feature or paired set of 
features, with no more than two or three characteristics of 
disfigurement.

3.  On and after June 19, 2008, the Veteran did not have any 
active skin cancer.  His skin cancer residuals manifested as 
visible or palpable tissue loss with six or more 
characteristics of disfigurement.

4.  The Veteran's right eye lacrimal disability is productive 
of excessive tearing that blurs his right eye vision.

5.  The Veteran's right eye visual impairment is manifested 
by uncorrected, right eye distance vision of 20/40; 
corrected, right eye distance vision of 20/50 -2; and a total 
visual field contraction of 95 degrees, which translated into 
an average concentric contraction of 51 degrees.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent, from September 26, 2000 to August 30, 2002, for 
service-connected residuals of skin cancer have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7818-7800 (2001).

2.  The criteria for an evaluation in excess of 30 percent, 
from August 30, 2002 to June 19, 2008, for service-connected 
residuals of skin cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7818-7800 (2009).

3.  The criteria for an evaluation of 80 percent on and after 
June 19, 2008, for service-connected residuals of skin 
cancer, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7818-7800 
(2009).

4.  The criteria for an initial evaluation in excess of 10 
percent for a right eye tearing disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.79, Diagnostic Code 6025 (2009).

5.  The criteria for an initial evaluation in excess of 10 
percent for right eye visual impairment have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.79, 
Diagnostic Code 6080 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

The Veteran's claims of entitlement to increased evaluations 
arise from his disagreement with the initial evaluations 
assigned to these disabilities following the grants of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to this claim.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained all of the Veteran's 
available service treatment records and his identified VA and 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran was also afforded adequate VA 
examinations for these claims during the course of this 
appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this claim, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the Veteran served on active duty from 
September 1951 to September 1953.  In October 2000, he 
submitted a claim of entitlement to service connection for 
residuals of skin cancer, which was granted in December 2007 
at a noncompensable level, effective September 26, 2000.  In 
July 2008, the evaluation assigned to the Veteran's service-
connected residuals of skin cancer was increased to 30 
percent; the effective date was maintained.  The Veteran 
perfected an appeal seeking a higher initial evaluation.  In 
October 2008, the Board remanded this issue for further 
development, including scheduling the Veteran for a VA 
examination to assess the relationship between his service-
connected residuals of skin cancer and disorders of his right 
eye.  In September 2009, service connection was granted for 
right eye tearing disability and a 10 percent evaluation was 
assigned thereto.  Service connection also granted for right 
eye visual impairment and a separate 10 percent evaluation 
was assigned thereto.  The 30 percent evaluation assigned to 
the Veteran's service-connected residuals of skin cancer was 
maintained.  These claims have been returned to the Board for 
further appellate review.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the entire history is 
necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here because the current 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for this disability.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.

I.  Residuals of Skin Cancer

The Veteran's service-connected residuals of skin cancer have 
been rated under Diagnostic Code 7818, which concerns 
malignant neoplasm other than malignant melanoma.  
Specifically, Diagnostic Code 7818 provides that skin cancer, 
other than malignant melanoma, be rated based on 
disfigurement of the head, face, or neck, as scars, or on 
impairment of function.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805, 7818 (2009).

During the pendency of this appeal, VA twice revised the 
criteria for evaluating disabilities of the skin; the first 
amendment became effective August 30, 2002, the second became 
effective October 23, 2008.  See 67 Fed. Reg. 49490-99 (July 
31, 2002); see also 73 Fed. Reg. 54708 (September 23, 2008).  
"[W]hen [a veteran's] claim implicates a statute or 
regulation enacted during the pendency of that claim, VA's 
first task is to determine whether the statute or regulation 
expressly speaks to its temporal reach."  Landgraf v. USI 
Film Prods., 511 U.S. 244, 280 (1994).  

The October 2008 revisions are applicable to claims for 
benefits received by the VA on or after October 23, 2008.  
See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, 
the Veteran filed his claim in October 2000.  Given that the 
temporal reach of the October 23, 2008 amendment is 
prescribed, VA is under no obligation to ascertain the 
presence of retroactive effects and will implement the 
prescribed temporal applicability, which, in this case, 
renders the October 23, 2008 criteria inapplicable to the 
Veteran's claim at issue herein.  See VAOPGCPREC 7-03 (2003).  
Therefore, the pre- and post-August 30, 2002 criteria apply 
to the Veteran's claim, but the post-October 23, 2008 version 
does not apply.

The August 30, 2002 amendment did not similarly include a 
prescribed temporal reach.  "Where . . . the statute [or 
regulation] contains no such express command, [VA] must 
determine whether the new statute [or regulation] would have 
retroactive effects."  Id.  To determine if the amendment 
produces retroactive effects, VA must consider 1) the nature 
and extent of the change of the law, 2) the degree of 
connection between the operation of the new rule and a 
relevant past event, and 3) familiar considerations of fair 
notice, reasonable reliance, and settled expectations.  
Princess Cruises v. United States, 397 F.3d 1358, 1362-63 
(Fed. Cir. 2005) (citing Landgraf, 511 U.S. at 270).  A new 
regulation has retroactive effects if it is less favorable to 
a veteran than the old regulation; a liberalizing law or 
regulation does not have retroactive effects.  See VAOPGCPREC 
7-03; 69 Fed. Reg. 25179 (2004).  Further, "'congressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires such 
result.'"  Landgraf, 511 U.S. at 264 (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  Moreover, 
when an "intervening statute [or regulation] authorizes or 
affects the propriety of prospective relief, application of 
the new provision is not [ordinarily] retroactive."  Id. at 
273.

If applying the new provisions would produce retroactive 
effects, VA should not apply the new provision to the claim 
and, instead, should apply the old provisions throughout the 
pendency of the appellant's claim.  See VAOPGCPREC 7-03.  If 
the statute or regulation does not have retroactive effect, 
'"VA must apply the law in effect at the time it renders its 
decision.'"  Landgraf, 511 U.S. at 264 (quoting Bradley v. 
Richmond Sch. Bd., 416 U.S. 696, 711 (1974)).

The Board finds that the amendment effective August 30, 2002, 
does not have retroactive effects.  This amendment simply 
instituted new diagnostic criteria.  As determined below, the 
Veteran is not entitled to an evaluation in excess of 30 
percent for his service-connected residuals of skin cancer 
under the pre-August 30, 2002 diagnostic criteria, but is 
entitled to a higher evaluation under the amended criteria.  
As such, the application of the amended criteria only has 
positive effects.  Moreover, the evidence of record does not 
show that considerations of fair notice, reasonable reliance, 
and settled expectations will be disturbed the by the 
application of the amended criteria.  Accordingly, the August 
30, 2002 amendment does not have impermissible retroactive 
effects and will be applied as of its effective date.  See 
Rodriguez v. Peake, 511 F.3d 1147, 1153 (2008); Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (2003); VAOPGCPREC 7-03.


The RO has addressed the Veteran's claim for increase under 
the criteria effective prior and since the August 30, 2002 
amendment.  Therefore, there is no prejudice to the Veteran 
for the Board to apply the regulatory provisions of both time 
periods in the appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A.  From September 26, 2000 to August 30, 2002

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for a moderately disfiguring scar of the head, 
face, or neck.  A 30 percent evaluation required that such a 
scar be severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 50 
percent evaluation required that such a scar be completely or 
exceptionally repugnant, with deformity of one side of face 
or marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800.  When, in addition to tissue 
loss and cicatrization, there was marked discoloration, color 
contrast, or the like, the 50 percent rating may be increased 
to 80 percent, the 30 percent rating to 50 percent, and the 
10 percent to 30 percent.  The most repugnant, disfiguring 
condition, including scars and diseases of the skin, may be 
submitted for VA Central Office rating, with several 
unretouched photographs.  38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (3).

A June 2000 surgical pathology report demonstrated that the 
Veteran had a 4 x 4 millimeter papule on his right forehead, 
and a 7 x 6 millimeter sessile on his left forearm; both were 
excised.  The diagnoses were squamous cell carcinoma, 
probably invasive, right forehead, and basal cell carcinoma, 
nodular pattern, left forearm.  Also in June 2002, a physical 
examination revealed a flesh-toned papule on the Veteran's 
right forehead, measuring 6 x 6 millimeters, and a "slightly 
more erythematous" papule of similar size with possible 
telangiectasia on his left forearm.  If was further indicated 
that the Veteran has "multiple" actinic keratoses on his 
forearms.

In a September 2000 letter, C.N.S., M.D. stated that the 
Veteran had received treatment since 1998 for cutaneous 
lesions consistent with actinic keratoses.  Dr. C.N.S. also 
stated that the Veteran was treated for squamous cell 
carcinoma on his right forehead and basal cell carcinoma on 
his left forearm.

In a December 2001 letter, H.L.P., III, M.D. stated that the 
Veteran had a "large, ill-defined area of Bowen's disease on 
his left anterior scalp."  Dr. H.L.P., III, further stated 
that removal required 2 stages of chemosurgery to reach a 
tumor-free plane, which left a 51 x 55 millimeter defect down 
to the galea.  The Veteran was referred to plastic surgery 
for a skin graft.  The Veteran also had a "nickel-sized" 
area on his mid scalp that was thought to be another area of 
Bowen's disease.  The Veteran was scheduled for a follow-up 
appointment to treat this second area.

In January 2002, a dermatological examination revealed a 3 x 
3 millimeter yellowish, pearly papule on the Veteran's right, 
lower, medial eyelid; the diagnosis was basal cell carcinoma.  
The examination also revealed a 10 x 10 millimeter 
erythematous, slight scaly patch on the Veteran's central 
scalp; the diagnosis was squamous cell carcinoma.  The 
examination further revealed "scattered" actinic keratoses, 
ranging in size from 3 to 6 millimeters, located on the 
Veteran's cheeks and helixes.

Four days later, a physical examination revealed a 3 x 3 
millimeter pearly papule on the Veteran's right lower eyelid; 
a 12 x 9 millimeter erythematous, crusted papule on his mid 
anterior scalp; a 16 x 13 millimeter erythematous, crusted 
papule on his mid anterior scalp; an approximately 20 x 15 
millimeter erythematous, ill-defined, slightly scaly patch on 
his left lateral cheek; a 9 x 7 millimeter erythematous, 
scaly, well-defined papule on his left triceps; "numerous" 
cherry angiomas and seborrheic keratoses on his trunk; and 
erythematous, scaly papules, ranging in size from 3 to 5 
millimeters on his right helix (1); central forehead (1); 
right post-auricular surface (1); and left cheek (3).

In February 2002, the Veteran presented with a keratotic, 
exophyitic lesion on his right, medial, eyelid, measuring 6 x 
4 millimeters.  A portion of this lesion was biopsied, which 
lead to a pathology diagnosis of squamous cell carcinoma in 
situ.  The lesion was excised and the Veteran underwent 
reconstructive surgery on his lower right eyelid.  A 
photograph, dated on February 13, 2002, depicted the Veteran 
after the excision, but prior to the reconstructive surgery.

In March 2002, the Veteran was noted as having a "quarter-
sized" lesion of biopsy-proven Bowen's disease on his left 
lateral check, and 2 approximately "nickel-sized" areas of 
advanced actinic keratoses on his mid anterior scalp.  In 
April 2002, the left cheek lesion was removed, leaving a 32 x 
26 millimeter defect to a depth of subcutaneous tissue.

At an August 2002 follow-up appointment, the Veteran was 
noted as having 13 hyperkeratotic papules on his head, neck, 
and upper extremities, ranging in size from 3 to 6 
millimeters in diameter.  Specifically, the Veteran had 1 
papule on his right retroauricular scalp; 1 on his right ear; 
4 on his right forehead; 2 on his left cheek; 1 on his right 
cheek; and 4 on his left forearm.

A 30 percent evaluation has been assigned to the Veteran's 
service-connected residuals of skin cancer.  When evaluating 
the Veteran's claim for an evaluation in excess of 30 for his 
service-connected residuals of skin cancer, pursuant to 
Diagnostic Code 7800, the evidence of record must show that 
said residuals were completely or exceptionally repugnant, 
with deformity of one side of his face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  The evidence of record during this time period did not 
include a clinical or lay characterization of the Veteran's 
skin cancer residuals wherein such residuals were described 
as completely or exceptionally repugnant or anything akin 
thereto.  As such, the Board finds that the evidence of 
record dating from September 26, 2000 to August 30, 2002 is 
not supportive of an evaluation in excess of 30 percent for 
his skin cancer residuals under Diagnostic Code 7800.  Id.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  In addition to those discussed above, the Board 
considered other relevant diagnostic codes, but evaluations 
thereunder did not yield a rating in excess of 30 percent for 
the Veteran's skin cancer residuals from September 26, 2000 
to August 30, 2002.  See 38 C.F.R. § 4.79, Diagnostic Code 
6032 (prior to August 30, 2002).

B.  From August 30, 2002 to June 19, 2008

After August 30, 2002, for scars that are located on the 
head, face, or neck, under the revised criteria, a 10 percent 
evaluation is warranted with one characteristic of 
disfigurement; a 30 percent rating is assigned when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or; 
with two or three characteristics of disfigurement; a 50 
percent rating is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features, or; with four or five 
characteristics of disfigurement; and, an 80 percent rating 
is provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

Under Note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under 38 C.F.R. § 4.118, are: a scar 5 
or more inches (13 or more cm.) in length; a scar at least 
1/4 inch (0.6 cm.) wide at widest part; surface contour of 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39-sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding 6 square inches (39-sq. 
cm.); and skin indurated and inflexible in an area exceeding 
6 square inches (39- sq. cm.).  Id.  Pursuant to Note (2), 
tissue loss of the auricle is to be rated under Diagnostic 
Code 6207 (loss of auricle).  Pursuant to Note (3), the 
adjudicator is to take into consideration unretouched color 
photographs when evaluating under these criteria.  Id.

In December 2002, a physical examination of the Veteran's 
skin revealed keratotic lesions on erythematous bases 
measuring 3 x 4 millimeters to 9 x 10 millimeters in 
diameter.  These were located on the Veteran's scalp (5); 
right eyebrow (1); left post-auricular (1); left antihelix 
(1); and left cheek (2).  Additionally, a 4 x 3 centimeter, 
small, warty growth was noted on the Veteran's right lower 
eyelid margin, lateral to the site of the February 2002 
surgery.  Well-healed scars were discovered on the Veteran's 
face and trunk as well as scattered suborrheic keratoses over 
the entire integument.

In April 2003, the Veteran underwent a shave biopsy and 
frozen section analysis of a warty growth on his right lower 
eyelid.  The warty growth was measured as 4 x 2 millimeters.  
Upon examination, 2 keratotic lesions on erythematous bases 
were located on the Veteran's forehead, measuring 
approximately 4 x 4 millimeters in diameter.  Multiple 
suborrheic keratoses were also located on head and neck, but 
were deemed not to require treatment.  The biopsy led to a 
diagnosis of basal cell carcinoma.

In May 2003, the Veteran underwent surgery on his right lower 
eyelid to remove basal cell carcinoma in several sections.  
The surgery resulted in a 5 x 3 millimeter defect, which was 
allowed to heal by second intention.  The cosmetic result was 
anticipated to be "very good" to "excellent."

In April 2004, a physical examination revealed scars 
secondary to excisions of squamous cell carcinoma on the 
Veteran's left cheek and vertex of his right lower eyelid.  
The scars were not further detailed.

In October 2004, the Veteran was noted as having "multiple" 
squamous cell carcinomas, but was "do[ing] well."

A June 2005 biopsy of skin from the Veteran's right antihelix 
resulted in a diagnosis of squamous cell carcinoma with clear 
cell features.  Also in June 2005, the Veteran underwent 
surgical correction of lower right eyelid entropion.

A September 2005 biopsy of skin from the Veteran's left cheek 
lead to a diagnosis of squamous cell carcinoma with 
acantholytic features.

In October 2006, a physical examination of the Veteran's skin 
revealed several rough, dry, dark pink macular lesions on the 
dorsal aspect of his upper extremities, bilaterally.  The 
diagnosis was actinic keratosis, and it was noted that these 
lesions were being treated by a private doctor.

In July 2007, a physical examination demonstrated "some" 
generalized actinic skin changes, but there were no 
suspicious lesions.

In a January 2008 letter, J.K. Padgett, M.D. stated that the 
Veteran had received treatment for non-melanoma skin cancers 
since December 2001.  These skin cancers included squamous 
cell carcinomas located on the Veteran's left parietal scalp, 
left lateral cheek, right lower eyelid, right antihelix of 
the ear, and left cheek.  The Veteran also had basal cell 
carcinoma on his right lower eyelid and numerous actinic 
keratoses.

In a February 2008 letter, Dr. C.N.S. stated that the Veteran 
had undergone 3 surgeries that left scarring and perceptible 
disfigurement on his scalp and right lower eyelid.  The 
scarring of his right lower eyelid has also led to the 
prevention of the use of contact lenses and constant tearing 
of the eye when exposed to lower temperatures. 

In an April 2008 letter, D.V.P., O.D., F.V.A.O., stated that 
he had treated the Veteran for general eye needs since 1990.  
Dr. D.V.P. stated that the Veteran had undergone "numerous" 
procedures involving the excision and reconstructing of his 
lower right eyelid due to basal cell carcinoma.  According to 
Dr. D.V.P., the first excision contributed to chronic 
trichiasis, which necessitated "numerous" epilations of 
eyelashes and eyelid reconstructions for the Veteran's 
comfort and function.  The Veteran developed a chronic 
problem with reduced elasticity of his lower right eyelid, 
which caused difficulty with contact lenses.

As discussed above, a 30 percent evaluation has been assigned 
for the Veteran's service-connected skin cancer residuals 
from August 30, 2002 to June 19, 2008.  In order to achieve a 
higher evaluation for this time period pursuant to the 
revised version of Diagnostic Code 7800, the evidence of 
record must demonstrate visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features, or; with four or five 
characteristics of disfigurement; or gross distortion or 
asymmetry of three or more features or paired sets of 
features, or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
Based on a review of the evidence of record relevant to this 
time period, the Board finds that the Veteran's service-
connected skin cancer residuals were productive of visible or 
palpable tissue loss, but that there was no gross distortion 
or asymmetry of two features or paired sets of features.  
During this period of time, the Veteran had active skin 
cancer, including keratotic lesions on erythematous bases 
measuring 3 x 4 millimeters to 9 x 10 millimeters in diameter 
on his scalp, right eyebrow, left post-auricular, left 
antihelix, and left cheek.  Additionally, there was a 4 x 3 
centimeter, small, warty growth was noted on the Veteran's 
right lower eyelid margin; 2 keratotic lesions on 
erythematous bases on his forehead, measuring approximately 4 
x 4 millimeters in diameter; and there was a 5 x 3 millimeter 
defect on his lower right eyelid.  The Veteran's skin 
revealed several rough, dry, dark pink macular lesions on the 
dorsal aspect of his upper extremities, bilaterally.  
Consequently, the evidence does not demonstrate a scar 5 or 
more inches in length; a scar at least 1/4 inch wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; a scar adherent to underlying tissue; skin hypo- 
or hyper-pigmented in an area exceeding 6 square inches; skin 
texture abnormal in an area exceeding 6 square inches; 
underlying soft tissue missing in an area exceeding 6 square 
inches; or skin indurated and inflexible in an area exceeding 
6 square inches.  38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note (1).  As such, the Board finds that the Veteran's 
service-connected skin cancer residuals are manifested by no 
more than 3 characteristics of disfigurement.  As such, the 
evidence of record is not supportive of an evaluation in 
excess of 30 percent from August 30, 2002 to June 19, 2008 
pursuant to Diagnostic Code 7800.  Id.

The Board considered other relevant diagnostic codes, but an 
evaluation in excess of 30 percent for the Veteran's skin 
cancer residuals did not result.  See Schafrath, 1 Vet. App. 
at 595; see also 38 C.F.R. § 4.79, Diagnostic Code 6032 (on 
and after August 30, 2002).



C.  On and After June 19, 2008

In June 2008, the Veteran underwent a VA examination to 
assess the residuals of treatment for basal and squamous cell 
carcinoma on on his head, forehead, face, left cheek, and 
right lower eyelid.  Preliminarily, the examiner noted that 
the Veteran most recently received treatment for lesions on 
his head in 2002; for his left cheek in 2003; and for his 
right lower eyelid in 2005.  The scar on the Veteran's head 
broke down and bled easily if touched or scraped.  The 
examiner found that the Veteran's right lower eyelid was 
permanently disfigured secondary to the loss of tissue and 
scarring.  Further, anytime the ambient temperature dropped 
below 65 degrees Fahrenheit, the Veteran would develop 
constant and excessive lacrimation of the right eye.  Upon 
physical examination, the examiner discovered 11 scars, 
described as follows:

1.	Left frontal area of the skull near the coronal suture 
line; measuring 5 x 4.5 centimeters; no tenderness to 
palpation; adherent to underlying tissue; causes slight 
limitation of mobility in the scalp in this area; slight 
soft tissue damage and break down of the scar with some 
tissue loss; and depressed and lighter in color than 
surrounding skin.

2.	On the left cheek of the face, anterior to left ear, 
below zygomatic arch; measuring 4 x 2 centimeters; no 
tenderness to palpation; underlying tissue damage; and 
lighter in color than surrounding skin.

3.	Lower right eyelid; measuring .5 x 2.5 centimeters; no 
tenderness to palpation; underlying soft tissue damage; 
adherence to underlying tissue; causing lack of full 
mobility to fully close eye tightly; and lack of lashes 
in the same area.

4.	Right frontal skull, combined multiple areas of scars 
secondary to multiple cryocautery surgeries; measuring 
in sum 4 x 2 centimeters; no tenderness on palpation; 
and no other abnormality except for being lighter in 
color than surrounding skin.

5.	Frontal skull, midline and just above the forehead near 
the scalp line; measuring 3 x 4.5 centimeters; no 
tenderness to palpation; and no other abnormality except 
for being lighter in color than surrounding skin.

6.	Right temporal area of face; measuring 2.5 x 2.5 
centimeters; no tenderness to palpation; and no other 
abnormality except for being lighter in color than 
surrounding skin.

7.	Right anterior forearm, just distal to the elbow; 
measuring 2 x 2 centimeters; no tenderness to palpation; 
and no other abnormality.

8.	Right middle forearm, anterior surface; measuring 2 x 
1.5 centimeters; no tenderness to palpation; and no 
other abnormality.

9.	Distal right forearm, just proximal to the wrist; 
measuring 2 x 2 centimeters; no tenderness to palpation; 
and no other abnormality.

10.	 Left middle forearm, anterior surface; measuring 2 
x 2.5 centimeters; no tenderness to palpation; and no 
other abnormality.

11.	 Left anterior forearm, distal third; measuring 1 x 
1.5 centimeters; no tenderness to palpation; and no 
other abnormality.

Based on these findings, the examiner determined the total 
body surface area of all documented scars to be approximately 
7 percent.  Photographs of the Veteran's numerous scars were 
obtained pursuant to the examination and have been associated 
with his claims file.

In an addendum to his April 2008 letter, Dr. D.V.P. stated in 
July 2008 that the surgeries on the Veteran's lower right 
eyelid significantly inhibited his ability to do routine 
tasks.  Dr. D.V.P. further stated that this decreased lid 
functionality, in addition to the excessive tearing and 
significant dry, "have proven to be quite exasperating" for 
the Veteran.

In July 2008, the Veteran testified at a Board hearing about 
the rigors of his active duties service, including his 
participation in the testing of a nuclear device.  The 
Veteran further testified about the post-service symptoms 
associated with his skin cancer residuals, which included 
excessive watering of his right eye; multiple surgeries to 
repair the scarring associated with the skin cancer on his 
lower right eyelid; decreased functionality of his right 
eyelid; and a decreased sense of safety when performing 
everyday tasks and activities due to that decreased 
functionality.  The Veteran also testified that he felt as 
though the disfigurement associated with his skin cancers 
residuals was "embarrassing."

In October 2008, a physical examination revealed thickening 
of the Veteran's right lower eyelid margin.  The eyelid 
margin was irregular with scarring of the lower lid and 
resulted in marked pooling of tears.  These symptoms were 
determined to cause the Veteran significant difficulty with 
respect to functioning.

In a November 2008 letter, S.A.K., M.D. provided a brief 
overview of the Veteran's treatment history as it pertained 
to his right lower eyelid.  In another November 2008 letter, 
M.S.M., M.D. stated that the Veteran has had surgeries and 
treatments for multiple skin carcinomas that have 
"disfigured his face, arms, and other areas of his body."

In June 2009, the Veteran underwent a VA examination of his 
eyes as it related to his residuals of skin cancer.  Pursuant 
to this eye examination, the examiner updated the status of 
the Veteran's residuals of skin cancer.  A physical 
examination revealed that, since the June 2008 VA 
examination, the Veteran developed a new lesion on the left 
side of his forehead, which was excised in October 2008.  The 
scar resulting from this excision measured 1.5 x 1 
centimeters with a depression of 2 millimeters that was only 
noticeable when the Veteran frowned.  There was a "faint" 
hypo-pigmented discoloration of the scar.  The scar was 
superficial; non-tender; with no adherence to the underlying 
tissue; did not cause distortion or disfigurement; there was 
no breakdown of skin; and no limitation of motion of other 
functional impairment.  The total body surface area of all 
documented scars remained at approximately 7 percent, with 50 
percent of that area being exposed.  The examiner found no 
evidence of active skin cancer.


As discussed above, a 30 percent evaluation has been assigned 
for the Veteran's service-connected skin cancer residuals on 
and after June 19, 2008.  In order to achieve a higher 
evaluation for this time period pursuant to the amended 
version of Diagnostic Code 7800, the evidence of record must 
demonstrate visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement; or gross distortion or asymmetry of three or 
more features or paired sets of features, or; with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Based on a review of the evidence of 
record dated on and after June 19, 2008, including the June 
2008 photographs, the Board finds that the Veteran's service-
connected skin cancer residuals are productive of visible or 
palpable tissue loss, but that there was no gross distortion 
or asymmetry of two features or paired sets of features.  The 
evidence of record during this period also demonstrated that 
the Veteran's service-connected skin cancer residuals were 
manifested by 6 or more characteristics of disfigurement.  
Specifically, the evidence of record included residual scars 
amounting to approximately 9 square inches of hypo-pigmented 
skin; 2 scars that were adherent to the underlying tissue; 1 
scar that was depressed; and 6 scars were at least 1/4 inch 
in width at their widest parts.  As such, the Board finds 
that the maximum evaluation of 80 percent is warranted for 
his service connected residuals of skin cancer as of June 19, 
2008.  Id.; see 38 C.F.R. § 3.400 (2009).

The Board considered other relevant diagnostic codes, but 
evaluation thereunder did not yield a rating in excess of 80 
percent for the Veteran's skin cancer residuals.  See 
Schafrath, 1 Vet. App. at 595; see also 38 C.F.R. § 4.79, 
Diagnostic Codes 6032, 7804 (August 30, 2002).

II.  Right Eye Tearing Disability

In September 2009, service connection for right eye tearing 
disability was granted and a 10 percent evaluation was 
assigned thereto, effective February 13, 2002, pursuant to 
38 C.F.R. § 4.79, Diagnostic Code 6025.

In February 2002, a physical examination revealed an 
exophyitic lesion on his right, medial, eyelid, measuring 6 x 
4 millimeters.  A portion of this lesion was biopsied, which 
lead to a pathology diagnosis of squamous cell carcinoma in 
situ.  After this lesion was excised, the Veteran underwent 
reconstructive surgery on his lower right eyelid.  A 
photograph, dated on February 13, 2002, depicted the Veteran 
after the excision, but prior to the reconstructive surgery.

In June 2005, the Veteran underwent surgical correction of 
lower right eyelid entropion.

According to Dr. C.N.S.'s February 2008 letter, scarring of 
the Veteran's right lower eyelid led to the prevention of the 
use of contact lenses and constant tearing of the eye when 
exposed to lower temperatures.  Further, according to Dr. 
D.V.P.'s April 2008 letter, the first excision of skin cancer 
on the Veteran's lower right eyelid contributed to chronic 
trichiasis, which necessitated "numerous" epilations of 
eyelashes and eyelid reconstructions for the Veteran's 
comfort and function.  The Veteran developed a chronic 
problem with reduced elasticity of his lower right eyelid, 
which caused difficulty with contact lenses.

In June 2008, the Veteran underwent a VA examination to 
assess the residuals of treatment for basal and squamous cell 
carcinoma on his head, forehead, face, bilateral forearms, 
left cheek, and right lower eyelid.  In relevant part, the 
examiner found that the Veteran experienced constant and 
excessive lacrimation of the right eye anytime the ambient 
temperature dropped below 65 degrees Fahrenheit.  

In October 2008, a physical examination revealed thickening 
of the Veteran's right lower eyelid margin.  The eyelid 
margin was irregular with scarring of the lower lid and 
resulted in marked pooling of tears.  These symptoms were 
found to cause the Veteran significant difficulty with 
respect to right eye functioning.

In June 2009, a VA examiner detailed the Veteran's relevant 
medical history.  Notably, the examiner found that the 
February 13, 2002 reconstructive surgery of the Veteran's 
lower right eyelid led to his eye lashes turning inward and 
rubbing on the cornea, which caused considerable irritation 
and tearing.  After multiple epilations, the Veteran 
underwent surgical correction of his right eye entropion in 
June 2005.  Although this procedure resolved the irritation, 
the Veteran reportedly continued to experience tearing.  This 
tearing blurred the Veteran's right eye vision.  Upon 
physical examination, the Veteran's lower right eye lid was 
mal-formed, which continued to cause pooling of the Veteran's 
tears, blurring his vision.

Pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6025, which 
concerns disabilities of the lacrimal apparatus, a unilateral 
disability warrants a maximum 10 percent evaluation.  A 10 
percent evaluation is in effect for the Veteran's service-
connected right eye tearing disability.  Consequently, an 
evaluation in excess of 10 percent under Diagnostic Code 6025 
is not permitted.  38 C.F.R. § 4.79, Diagnostic Code 6025.

The Board considered other relevant diagnostic codes, but 
none provided for an evaluation in excess of 10 percent for a 
unilateral disability.  See Schafrath, 1 Vet. App. at 595; 
see also 38 C.F.R. § 4.79, Diagnostic Codes 6010 through 6037 
(2009).

III.  Right Eye Visual Impairment

The Veteran's right eye disability has been evaluated under 
38 C.F.R. § 4.79, Diagnostic Code 6080, which contemplates 
ratings for impairment of visual fields.  According to 38 
C.F.R. § 4.76, measurement of the visual field will be made 
when there is disease of the optic nerve or when otherwise 
indicated.  38 C.F.R. § 4.76a explains how ratings are 
assigned based on impairment of field vision, as follows.

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
field in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine the total degrees lost.  This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
8 represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a.

According to Table III in 38 C.F.R. § 4.76a, the normal 
visual field extent at the 8 principal meridians, in degrees, 
is: temporally, 85; down temporally, 85; down, 65; down 
nasally, 50; nasally, 60; up nasally, 55; up, 45; up 
temporally, 55.  The total visual field is 500 degrees.

Diagnostic Code 6080 provides that unilateral concentric 
contraction of the visual field to 60 degrees, but not to 45 
degrees warrants a 10 percent rating or is rated as 
equivalent to visual acuity of 20/50.  Unilateral concentric 
contraction to 45 degrees, but not to 30 degrees warrants a 
10 percent rating or is rated as equivalent to visual acuity 
of 20/70.  Unilateral concentric contraction to 30 degrees, 
but not to 15 degrees warrants a 10 percent rating, or is 
rated as equivalent to visual acuity of 20/100.  Unilateral 
concentric contraction to 15 degrees, but not to 5 degrees 
warrants a 20 percent rating, or is rated as equivalent to 
visual acuity of 20/200.  Unilateral concentric contraction 
to 5 degrees warrants a 30 percent rating, or is rated as 
equivalent to visual acuity of 5/200.  Unilateral loss of the 
nasal half, temporal half, inferior half, or superior half of 
the visual field warrants a 10 percent rating.  38 C.F.R. § 
4.79, Diagnostic Code 6080.

In June 2009, the Veteran underwent a VA examination.  After 
the examiner reviewed the relevant evidence of record, a 
physical examination demonstrated uncorrected, right eye 
distance vision of 20/40, and corrected, right eye distance 
vision of 20/50 -2.   The examiner also administered visual 
field testing, the results of which were present in graphical 
form in the Veteran's claims file.  The results in numerical 
form were, in degrees, as follows:  temporally, 75; down 
temporally, 60; down, 60; down nasally, 45; nasally, 50; up 
nasally, 45; up, 35; and up temporally, 35.  Combining the 
difference between these figures and the normal visual field, 
the Veteran's total visual field contraction was 95 degrees, 
or, in other terms, there was 405 degrees of the Veteran's 
right eye visual field remaining.  The average contraction 
for rating purposes was, thus, 51 degrees.  Applying these 
results to the criteria of Diagnostic Code 6080, the Board 
finds that the evidence of record does support an initial 
evaluation in excess of 10 percent for the Veteran's service-
connected right eye visual impairment.  38 C.F.R. § 4.79, 
Diagnostic Code 6080.  Entitlement to an evaluation in excess 
of 10 percent for unilateral visual impairment requires an 
average contraction to 15 degrees, but not 5 degrees, which 
is not present in this case.  Id.

The regulations do not include an analogous diagnostic code 
under which the Veteran's service-connected right eye visual 
impairment could be appropriately evaluated.  See Schafrath, 
1 Vet. App. at 595.

IV.  Extraschedular

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  



A.  Residuals of Skin Cancer

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 30 
percent rating from September 26, 2000 to August 30, 2002, 
inadequate.  The Veteran's service-connected residuals of 
skin cancer are evaluated as a skin disability, the criteria 
of which is found by the Board to specifically contemplate 
the level of occupational and social impairment caused by 
this disability.  Id., see also 38 C.F.R. § 4.118, Diagnostic 
Codes 7818-7800.  The Veteran's service-connected residuals 
of skin cancer were marked by numerous sites of active skin 
cancer on various parts of his body, including his head, 
face, and arms.  Post-excision scars were not shown to be 
completely or exceptionally repugnant, with deformity of one 
side of face, or were productive of marked or repugnant 
bilateral disfigurement.  When comparing this disability 
picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's experiences are 
congruent with the disability picture represented by a 30 
percent disability rating.  A rating in excess of 30 percent 
is provided for certain manifestations of residuals of skin 
cancer, but the medical evidence demonstrates that those 
manifestations are not present in this case.  The criteria 
for a 30 percent rating reasonably describe the Veteran's 
disability level and symptomatology for this time period and, 
therefore, a schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.118, Diagnostic Codes 7818-
7800; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board also finds that the Veteran's disability picture is 
not so unusual or exceptional in nature as to render the 30 
percent rating from August 30, 2002 to June 19, 2008, 
inadequate.  During this period, the Veteran's service-
connected residuals of skin cancer were marked by visible or 
palpable tissue loss, but there was no gross distortion or 
asymmetry of two features or paired sets of features.  
Veteran had active skin cancer, including keratotic lesions 
on erythematous bases ranging in diameter from 3 x 4 
millimeters to 9 x 10 millimeters on his scalp, right 
eyebrow, left post-auricular, left antihelix, and left cheek.  
Additionally, there was a 4 x 3 centimeter, small, warty 
growth was noted on the Veteran's right lower eyelid margin; 
2 keratotic lesions on erythematous bases on his forehead, 
measuring approximately 4 x 4 millimeters in diameter; and 
there was a 5 x 3 millimeter defect on his lower right 
eyelid.  Moreover, the Veteran's skin had several rough, dry, 
dark pink mascular lesions on the dorsal aspect of his upper 
extremities, bilaterally.  When comparing this disability 
picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's experiences are 
congruent with the disability picture represented by a 30 
percent disability rating.  A rating in excess of 30 percent 
is provided for certain manifestations of residuals of skin 
cancer, but the medical evidence demonstrates that those 
manifestations are not present during this period.  The 
criteria for a 30 percent rating reasonably describe the 
Veteran's disability level and symptomatology for this time 
period and, therefore, a schedular evaluation is adequate and 
no referral is required.  Id.

The Board further finds that the Veteran's disability picture 
is not so unusual or exceptional in nature as to render the 
80 percent evaluation on and after June 19, 2008 inadequate.  
During this period, the Veteran's service-connected residuals 
of skin cancer were manifested by visible or palpable tissue 
loss, but that there was no gross distortion or asymmetry of 
two features or paired sets of features.  The evidence of 
record during this period also demonstrated that the 
Veteran's service-connected skin cancer residuals were 
manifested by 6 or more characteristics of disfigurement.  
Specifically, the evidence of record showed residual scars 
amounting to approximately 21 square inches of hypo-pigmented 
skin; 2 scars that were adherent to underlying tissue; 1 scar 
that was depressed; and 12 scars were at least 1/4 inch in 
width at their widest parts.  When comparing this disability 
picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's experiences are 
congruent with the disability picture represented by an 80 
percent disability rating, which is the maximum available 
under Diagnostic Code 7800.  The criteria for an 80 percent 
rating more than reasonably describe the Veteran's disability 
level and symptomatology for this time period and, therefore, 
a schedular evaluation is adequate and no referral is 
required.  Id.

B.  Right Eye Tearing Disability

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 10 
percent rating inadequate.  The Veteran's service-connected 
right eye tearing disability is evaluated as a disability of 
the lacrimal apparatus, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by this disability.  Id., see 
also 38 C.F.R. § 4.118, Diagnostic Code 6025.  The Veteran's 
service-connected right eye tearing disability is productive 
of excessive tearing that blurs his right eye vision.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's experiences are contemplated by the 10 percent 
disability rating, which represents the maximum schedular 
evaluation permitted.  The criteria for a 10 percent rating 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, a schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.79, 
Diagnostic Codes 6025; see also VAOGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).

C.  Right Eye Visual Impairment

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 10 
percent rating inadequate.  The Veteran's service-connected 
right eye visual impairment is evaluated as a disability of 
the eye, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by this disability.  Id., see also 38 
C.F.R. § 4.118, Diagnostic Code 6080.  The Veteran's service-
connected right eye visual impairment is productive of 
uncorrected, right eye distance vision of 20/40; corrected, 
right eye distance vision of 20/50 -2; and a total visual 
field contraction of 95 degrees, which translated into an 
average concentric contraction of 51 degrees.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's 
experiences harmonize with the disability picture represented 
by a 10 percent disability rating.  A rating in excess of 10 
percent is provided for certain manifestations of right eye 
visual impairment, but the medical evidence demonstrates that 
those manifestations are not present in this case.  The 
criteria for a 10 percent rating reasonably describe the 
Veteran's disability level and symptomatology and, therefore, 
a schedular evaluation is adequate and no referral is 
required.  See 38 C.F.R. § 4.79, Diagnostic Code 6080; see 
also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).



D.  Conclusion

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability pictures cannot be characterized 
exceptional cases so as to render the schedular evaluations 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met in each instance 
and, consequently, the Board finds that the Veteran is not 
entitled to a referral for an extraschedular rating with 
respect to each of the increased rating claims.  Thun, 22 
Vet. App. at 115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against initial evaluations in excess of 
what has already been assigned at any time during the appeal 
period, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

An initial evaluation in excess of 30 percent, from September 
26, 2000 to August 30, 2002, for residuals of skin cancer is 
denied.

An evaluation in excess of 30 percent, from August 30, 2002 
to June 19, 2008, for residuals of skin cancer is denied.

An evaluation of 80 percent, on and after June 19, 2008, for 
residuals of skin cancer is granted.

An initial evaluation in excess of 10 percent for a right eye 
tearing disability is denied.

An initial evaluation in excess of 10 percent for right eye 
visual impairment is denied.


REMAND

In October 2009, the Veteran submitted a statement wherein he 
asserted that he was a "good candidate" for an increased 
evaluation because "[he] was definitely not employable."  
Based on this assertion, the Board finds that the Veteran has 
reasonably raised a claim of entitlement to TDIU.  This claim 
has not been addressed by the RO.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009) (holding that when entitlement to TDIU 
is raised during the adjudicatory process of the underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim 
for benefits for the underlying disability); see also 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  Consequently, VA 
has not satisfied its duties to notify or assist the Veteran 
as it pertains to this claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  If, as here, the 
record has a procedural defect with respect to the duty to 
notify or assist, this may not be cured by the Board.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board finds, therefore, 
that a remand is warranted in order for the RO to undertake 
the appropriate development of this claim.

Accordingly, the case is remanded for the following action:

1. The RO must provide the Veteran and his 
representative all notice and development 
required by the VCAA, including notice of 
the evidence required to substantiate his 
TDIU claim.  

2.  After undertaking all additional 
development that is deemed necessary, the 
RO must then adjudicate the Veteran's 
claim of entitlement to TDIU.  If this 
benefit remains denied, a Supplemental 
Statement of the Case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

3.  THIS CLAIM HAS BEEN ADVANCED ON THE 
DOCKET DUE TO THE VETERAN'S ADVANCED AGE.  
This claim must be afforded expeditious 
treatment.  The law requires that all 
claims that are remanded by the Board or 
by the United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


